United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0578
Issued: December 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 17, 2017 appellant filed a timely appeal from a December 7, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish additional
diagnosed conditions of herniated discs at C5-6, C6-7, T2-3, and T3-4 and cervical disc
syndrome with radiculopathy causally related to the May 11, 2012 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure. 20
C.F.R. § 501.5(b). By order dated May 9, 2017, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for
Oral Argument, Docket No. 17-0578 (issued May 9, 2017).

On appeal appellant asserts that the medical evidence of record establishes that additional
conditions are employment related.
FACTUAL HISTORY
On May 11, 2012 appellant, then a 45-year-old letter carrier technician, filed a traumatic
injury claim (Form CA-1) alleging that he injured his right shoulder that day when picking up a
tray of mail.3 He stopped work that day and has not returned.
In support of his claim, appellant submitted a May 11, 2012 report in which Dr. Wesley
Dykes, an osteopath who practices sports medicine, noted a history that appellant injured his
right shoulder that day while lifting a heavy tray of mail at work. Dr. Dykes noted complaints of
sharp, burning right shoulder pain radiating down the right arm and found exquisite tenderness
over the rotator cuff tendon on physical examination. He diagnosed right shoulder sprain/strain,
questionable rotator cuff tear, and provided restrictions to appellant’s physical activity. In a
May 25, 2012 report, Dr. Dykes noted review of a May 18, 2012 right shoulder magnetic
resonance imaging (MRI) scan that described a partial-thickness rotator cuff tear.
Following an initial denial by OWCP on August 13, 2012, appellant timely requested a
hearing with its Branch of Hearings and Review. Medical evidence submitted thereafter
included an August 6, 2012 report in which Dr. Dykes advised that, while appellant had
preexisting degenerative changes of the right shoulder, this was possibly aggravated by the
May 11, 2012 injury.
The hearing was held on December 12, 2012. By decision dated March 26, 2013, an
OWCP hearing representative affirmed the August 13, 2012 decision. He found that the medical
evidence of record was insufficient to establish that appellant’s right shoulder condition was
causally related to the accepted May 11, 2012 employment incident.
On July 30, 2013 appellant, through his previous representative, requested
reconsideration and submitted additional medical evidence. In a January 7, 2013 report,
Dr. Manuel M. Agustines, a Board-certified internist, noted that he had been appellant’s primary
care physician at a Veterans Administration (VA) hospital since April 2010. He described a
history of left shoulder surgery in June 2012 and chronic right shoulder pain which he believed
was exacerbated by appellant’s work duties. An April 10, 2013 MRI scan of the right shoulder
demonstrated a full-thickness tear of the supraspinatus tendon and degenerative changes of the
acromioclavicular (AC) joint. An MRI scan of the cervical spine that day demonstrated disc
bulges at C3-4, C5-6, and T1-2 and disc herniations at C6-7, T2-3, and T3-4.

3

The record indicates that appellant also filed an occupational disease claim (Form CA-2) on March 30, 2012.
This claim was adjudicated by OWCP under File No. xxxxxx484 and accepted for left shoulder conditions of
disorder of bursae and tendons, rotator cuff impingement, complete rotator cuff tear, aggravation of
acromioclavicular joint arthritis, articular cartilage disorder, and major depressive disorder, single episode, not
psychotic. Appellant did not receive wage-loss compensation under File No. xxxxxx484. The instant claim for a
right shoulder injury was adjudicated by OWCP under File No. xxxxxx499. The two claims were doubled on
September 5, 2013, with File No. xxxxxx484 serving as the master file.

2

In an initial orthopedic evaluation on April 26, 2013, Dr. Samy F. Bishai, an attending
orthopedic surgeon, noted appellant’s complaints of right shoulder and radiating neck pain with
right-hand numbness. He described the May 11, 2012 injury and noted his review of the MRI
scans. Right shoulder examination demonstrated tenderness and reduced range of motion. There
was tenderness on examination of the cervical spine with decreased range of motion.
Dr. Bishai’s diagnoses included internal derangement of the right shoulder with full-thickness
supraspinatus tear, right shoulder degenerative arthritis of the AC joint, herniated discs at C5-6,
C6-7, T2-3, and T3-4, and cervical disc syndrome with radiculopathy. He indicated that
appellant’s right shoulder and cervical spine conditions were caused by the alleged May 11, 2012
employment injury and advised that appellant was totally disabled. Dr. Bishai submitted followup reports dated June 13 to August 22, 2013. On August 22, 2013 he related that when appellant
was lifting the heavy tray on May 11, 2012, in addition to right shoulder complaints, he
experienced a burning pain and feeling of tearing in his neck and trapezius muscle on the right.
Dr. Bishai opined that this mechanism of injury caused the disc herniations demonstrated on the
MRI scan.
In correspondence dated August 5, 2013, OWCP requested that appellant submit medical
evidence containing an explanation as to how the additional diagnosed conditions were caused or
aggravated by the alleged May 11, 2012 employment injury.
By decision dated September 5, 2013, OWCP vacated the August 13, 2012 and
March 26, 2013 decisions. It accepted the claim for right shoulder rotator cuff tear, aggravation
of right AC joint arthritis, and aggravation of shoulder impingement. Appellant received
retroactive compensation and was placed on the periodic compensation rolls.
Dr. Bishai continued to submit reports in which he reiterated his findings and
conclusions. In reports beginning September 22, 2013, he urged that OWCP add the diagnosed
herniated discs to appellant’s accepted conditions. On February 28, 2014 Dr. Bishai advised that
appellant had a formidable problem in his cervical spine that was definitely caused by and/or
aggravated by work. He advised that appellant’s daily repetitive work activities of standing,
turning and tilting his head while casing mail, lifting buckets of mail, twisting his neck, turning
to retrieve mail from his bag, driving, and turning to put mail in boxes caused injuries to the
annulus fibrosis part of the discs and caused disc tears and bulging leading to herniated discs.
Dr. Bishai opined that, even in the normal process of degenerative changes in the cervical spine,
appellant’s work activities of repetitive neck movements caused an aggravation and accelerated
the degenerative process thus contributing to the diagnosed disc herniations. He continued to
urge that the disc herniations with radiculopathy be accepted.
In April 2014 OWCP referred appellant to Dr. Fanourious I. Ferderigos, a Board-certified
orthopedic surgeon, for a second opinion evaluation. Dr. Ferderigos was asked to provide an
opinion regarding the nature and extent of appellant’s accepted bilateral shoulder conditions.
On May 5, 2014 Dr. Bishai reported that appellant had developed mild-to-moderate
muscular atrophy of the right arm, opining that this demonstrated the severity of his

3

radiculopathy caused by the herniated cervical discs and lack of use and mobility of his right arm
due to his shoulder derangement.4
By report dated May 14, 2014, Dr. Ferderigos noted his review of the record and
provided examination findings, noting tenderness in the paravertebral region of the cervical spine
and trapezius region bilaterally. Regarding appellant’s upper extremities, he advised that the
accepted conditions were still active and that he could return to modified duty.
In a report dated November 7, 2014, Dr. Sara Vizcay, a family physician, noted cervical
spine examination findings of tenderness and paraspinal muscle spasms with decreased range of
motion and patchy sensory deficits over the left upper extremity. She opined that appellant
sustained a cervical spine injury as a direct result of the May 11, 2012 employment injury and
also due to his daily workload as a mail carrier. Dr. Vizcay maintained that his job created
increased strain on the cervical spine. She recommended physical therapy and referral to
Dr. Kevin L. Scott, a Board-certified orthopedic surgeon.5 On February 4, 2015 Dr. Vizcay
requested that malignant hypertensive heart disease also be accepted, opining that this was a
direct result from aggravation placed on appellant by OWCP. Her diagnoses included cervical
sprain/strain and radiculopathy of his bilateral upper extremities.
A May 7, 2015 MRI scan of the cervical spine demonstrated a disc bulge at C3-4 and
herniations at C4-5, C5-6, C6-7, and T1-2.
In reports dated May 11 to July 7, 2015, Dr. Vizcay noted appellant’s complaint of neck
pain and bilateral upper extremity weakness. She provided physical examination findings and
diagnoses. Dr. Vizcay continued to maintain that appellant’s cervical condition was causally
related to his federal employment, noting that the May 7, 2015 MRI scan clearly demonstrated
the severity of the condition caused by work injuries on May 11, 2012.6
Dr. Scott reported on June 24 and July 22, 2015 that he was treating appellant for
bilateral shoulder and cervical spine conditions. He noted tenderness on cervical spine
examination. Dr. Scott’s diagnoses included cervical disc disease with myelopathy and bilateral
upper extremities radiculopathy.

4

The record also includes treatment notes dated May 21 to September 22, 2014, completed by associates of
Dr. Bishai. These reports are not relevant to the issue of whether appellant has a cervical or thoracic spine condition
causally related to the May 11, 2012 employment injury.
5

Dr. Vizcay also discussed findings regarding appellant’s arms and his emotional condition. On November 18,
2014 Dr. Scott evaluated appellant’s right shoulder and recommended rotator cuff repair. He advised that appellant
could not work. The surgery was authorized on November 24, 2014. On January 12, 2015 Dr. Scott performed
arthroscopic rotator cuff repair with subacromial decompression. He saw appellant in follow-up following the
surgery.
6

In a report dated June 8, 2015, the VA reported that appellant had 100 percent service-connected disability due
to the conditions of paralysis of bilateral median nerves, limitation of motion of the arm, lumbosacral or cervical
strain, and tinnitus.

4

In correspondence dated August 27, 2015, appellant requested that the conditions of
herniated discs at C5-6, C6-7, T2-3, and T3-4 and cervical disc syndrome with radiculopathy be
added to his accepted conditions caused by the May 11, 2012 employment injury.
By decision dated September 16, 2015, OWCP denied appellant’s claim to expand the
accepted conditions, finding that the medical evidence of record was insufficient to establish
causal relationship.
On November 13, 2015 appellant requested reconsideration of the September 16, 2015
decision. Additional medical evidence submitted included reports from Dr. Scott dated
August 19 and October 14, 2015. In each report Dr. Scott noted that appellant complained of
cervical spine pain. He noted tenderness on examination of the cervical spine and diagnosed
cervical spine pain with impingement, cervical disc disease with myelopathy, and bilateral upper
extremity radiculopathy.
In reports dated September 16 and November 5, 2015, Dr. Jay Parekh, Board-certified in
anesthesiology and pain medicine, noted appellant’s complaint of radiating neck pain following a
work accident three to four years ago. Cervical spine and neck examination findings included
facet and trapezius tenderness, limited extension, and positive Spurling’s and compression tests.
Dr. Parekh diagnosed chronic pain, cervical disc herniation, cervical radicular pain, and longterm medication use.
Dr. Vizcay provided reports dated October 19 and November 16, 2015. In each report
she noted the May 7, 2015 cervical spine MRI scan findings. Dr. Vizcay found tenderness on
examination of the cervical spine with decreased cervical range of motion. She reiterated her
diagnoses of cervical disc disease with myelopathy and bilateral upper extremity radiculopathy
and continued to maintain that these were employment related.
In November 2015 OWCP referred appellant to Dr. William Dinenberg, a Board-certified
orthopedic surgeon, for a second opinion evaluation regarding appellant’s right shoulder. In a
December 8, 2015 report, Dr. Dinenberg described right shoulder physical examination and
diagnosed status postsurgical intervention of accepted right shoulder rotator cuff tear with
residual impingement. He advised that, while appellant could not perform letter carrier duties,
he was capable of modified employment.
In a February 2, 2016 merit decision, OWCP denied modification of the prior decision,
finding that the medical evidence was insufficient to establish that the additional cervical and
thoracic conditions were caused or contributed to by the May 11, 2012 employment injury.
Appellant requested reconsideration on September 26, 2016. He maintained that the
medical evidence of record established an employment-related cervical condition.
Medical evidence submitted on reconsideration included a June 17, 2009 x-ray of the
cervical spine, done for neck pain, which was interpreted as a negative examination. In a
July 10, 2012 report, Dr. Mark Mighell, a Board-certified orthopedic surgeon, noted that
appellant was five weeks’ status post left shoulder arthroscopic repair of a torn rotator cuff. He
provided follow-up reports describing postoperative care. On October 2, 2012 Dr. Mighell
reported that appellant had significant neck pain, more severe than left shoulder pain. He noted
5

that cervical spine x-rays demonstrated mild disc space narrowing, facet hypertrophy, and
spondylosis. Dr. Mighell diagnosed status post left rotator cuff repair with continued neck and
radicular symptoms. He opined that the majority of appellant’s symptoms were due to his
cervical spine and ordered a new cervical MRI scan. On November 30, 2012 Dr. Mighell
reported that the cervical MRI scan demonstrated spondylosis and neuroforaminal narrowing,
and noted that appellant was being followed for those conditions at the VA hospital.7
In reports dated February 22 to November 15, 2016, Dr. Vizcay reiterated her conclusion
that appellant’s cervical condition was caused or aggravated by the May 11, 2012 employment
injury.
In a June 1, 2016 report, Dr. Bharatkumar Patel, a Board-certified neurologist, noted
evaluating appellant for neck pain. He reviewed medical records and reported appellant’s history
that his neck pain became more noticeable after a May 11, 2012 lifting injury at work, which
progressively worsened. Cervical spine examination revealed trigger-point tenderness with mild
decreased neck motion in all directions. Dr. Patel diagnosed chronic cervicalgia with bilateral
cervical radicular symptoms since May 11, 2012. A June 6, 2016 cervical spine MRI scan
showed interval worsening of the herniation at C3-4 and was otherwise stable. A June 24, 2016
electromyogram and nerve conduction velocity (EMG/NCV) study was abnormal, with mild-tomoderate bilateral carpal tunnel syndrome, and moderate ulnar neuropathy on the left.8
A letter of medical necessity, completed by Dr. Patel on October 22, 2016, advised that
appellant needed physical therapy for long-term management of his right shoulder injury,
bilateral upper extremity neuropathy, chronic pain, muscle spasms and neuropathies of the
cervical spine, muscle spasms and stiffness caused by nerve entrapment, bursitis, tendon tears,
and myofascial syndrome. In an October 28, 2016 report, Dr. Patel noted appellant’s complaint
of chronic neck pain, provided physical examination findings, and reiterated his diagnoses. He
maintained that appellant’s cervical condition should be accepted as caused by the May 11, 2012
employment injury, relating that multiple physicians had explained the mechanism of injury.
Dr. Patel advised that appellant could not work.
In a merit decision dated December 7, 2016, OWCP denied modification of its prior
decision, finding the medical evidence of record insufficient to establish that the diagnosed
cervical conditions were causally related to the May 11, 2012 employment injury.
LEGAL PRECEDENT
An employee has the burden of proof to establish that any specific condition for which
compensation is claimed is causally related to the employment injury.9 Causal relationship is a
7

The VA reports referenced by Dr. Mighell are not found in the case record for File No. xxxxxx484.

8

The record also includes a May 1, 2013 upper extremity EMG/NCV study showing bilateral carpal tunnel
syndrome. A July 10, 2013 lower extremity EMG/NCV study demonstrated nerve entrapment in the sciatic trunk
and S1 radiculopathy. A February 4, 2014 EMG/NCV study revealed bilateral carpal tunnel syndrome and mild
ulnar entrapment neuropathy at the elbows. An August 14, 2014 upper extremity EMG/NCV study showed bilateral
carpal tunnel syndrome and ulnar entrapment neuropathy at the level of the left elbow.
9

Kenneth R. Love, 50 ECAB 276 (1999).

6

medical issue, and the medical evidence required to establish causal relationship is rationalized
medical evidence.10 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.11 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that the
additional diagnosed cervical and thoracic conditions were caused or aggravated by the accepted
May 11, 2012 employment injury.
The opinion of a physician supporting causal relationship must be based on a complete
factual and medical background, supported by affirmative evidence, must address the specific
factual and medical evidence of record, and must provide medical rationale explaining the nature
of the relationship between the diagnosed condition and the established incident or factor of
employment.13 The medical evidence of record is insufficient to meet appellant’s burden of
proof.
The diagnostic studies of the cervical and thoracic spine did not provide a cause of any
diagnosed conditions, and medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of limited probative value on the issue of causal relationship.14
Moreover, when diagnostic testing is delayed, uncertainty mounts regarding the cause of the
diagnosed condition and a question arises as to whether that testing in fact documents the injury
claimed by the employee. The greater the delay in testing, the greater the likelihood that an
event not related to employment has caused or worsened the condition for which the employee
seeks compensation.15 A cervical MRI scan was not performed until April 10, 2013, 11 months
after the May 11, 2012 employment injury.
Dr. Scott’s reports are also insufficient to meet appellant’s burden of proof. He merely
reported that he was treating appellant for bilateral shoulder and cervical spine conditions.
While Dr. Scott diagnosed cervical spine pain with impingement, cervical disc disease with
myelopathy, and bilateral upper extremity radiculopathy, he did not discuss a cause of the
diagnosed conditions. Likewise, as Dr. Parekh did not discuss a cause of the diagnosed
10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

13

Robert Broome, 55 ECAB 339 (2004).

14

Willie M. Miller, 53 ECAB 697 (2002).

15

Mary A. Ceglia, 55 ECAB 626 (2004).

7

conditions of chronic pain, cervical disc herniation, cervical radicular pain, and long-term
medication use, his opinion, too, is insufficient to meet appellant’s burden of proof.16
The medical reports most contemporaneous with the May 11, 2012 employment injury
were those of Dr. Dykes who saw appellant on the date of injury. In his May 11, 2012 reports,
Dr. Dykes did not mention a cervical or thoracic condition. Rather, he merely noted complaints
of sharp, burning right shoulder pain, and found tenderness over the rotator cuff tendon on
physical examination. Likewise, in an August 6, 2012 report, Dr. Dykes did not mention any
cervical or thoracic complaints or conditions.
In September 2016 appellant submitted medical evidence from Dr. Mighell dated July 10
to November 12, 2012. Dr. Mighell noted that appellant was five weeks’ status post left
shoulder arthroscopic repair of a torn rotator cuff and provided follow-up reports describing
postoperative care. On October 2, 2012 he reported that appellant had significant neck pain,
more severe than left shoulder pain. Dr. Mighell noted that cervical spine x-rays demonstrated
mild disc space narrowing, facet hypertrophy, and spondylosis and diagnosed status post left
rotator cuff repair with continued neck and radicular symptoms. He opined that the majority of
appellant’s symptoms were due to his cervical spine and ordered a new cervical MRI scan. On
November 30, 2012 Dr. Mighell reported that a cervical MRI scan demonstrated spondylosis and
neuroforaminal narrowing, but no such MRI scan is contained in the record. He noted that
appellant was being followed at the VA hospital for his cervical spine conditions. As he did not
mention a May 11, 2012 employment injury or indicate that appellant’s diagnosed conditions
were caused or contributed to by any employment factors or incident, Dr. Mighell’s opinion is,
therefore, of insufficient probative value to establish causal relationship.17
Dr. Agustines, appellant’s primary care physician at the VA, merely discussed appellant’s
shoulders in a January7, 2013 report. Although Dr. Mighell had advised in November 2012 that
appellant was being followed at the VA for his neck complaints, Dr. Agustines did not mention
cervical spine conditions in the January 7, 2013 report, and there are no additional medical
reports from the VA.
Dr. Bishai began treating appellant in April 2013, 11 months after the May 11, 2012 work
injury. He advised on August 22, 2013, 15 months after the employment injury, that when
appellant was lifting the heavy tray on May 11, 2012, in addition to right shoulder complaints, he
had a burning pain and feeling of tearing in his neck and trapezius muscle on the right, and the
May 11, 2012 injury caused the disc herniations found in appellant’s MRI scan. The Board,
however, finds that the complaints described by Dr. Bishai are not supported by the
contemporaneous evidence found in Dr. Dykes’ reports described above. While Dr. Bishai
continued to maintain that the May 11, 2012 work injury caused appellant’s cervical conditions
which should be accepted, he also maintained on February 28, 2014 that appellant’s daily
repetitive duties caused aggravation and accelerated the degenerative process thus contributed to
the diagnosed cervical and thoracic disc herniations. None of the reports from Dr. Bishai contain
sufficient rationale explaining how the May 11, 2012 employment injury caused or aggravated
16

Supra note 14.

17

Leslie C. Moore, supra note 11.

8

the diagnosed conditions. His reports, therefore, are insufficient to meet appellant’s burden of
proof.18
Dr. Vizcay did not begin treating appellant until November 2014, 30 months after the
May 11, 2012 employment injury. While she maintained that his cervical spine injury was
directly caused by the May 2012 employment injury, she also commented that his regular job
duties increased the strain on his cervical spine. Dr. Vizcay’s opinion also is of insufficient
rationale as she did not provide a rationalized explanation of how the May 11, 2012 lifting
incident caused or aggravated appellant’s cervical and/or thoracic conditions.19 Her opinion is,
therefore, insufficient to establish additional accepted conditions.
As to Dr. Patel’s June 1 and October 28, 2016 reports, he first reported on June 1, 2016,
four years after the work injury, that appellant’s neck pain became more noticeable after a
May 11, 2012 lifting injury at work which progressively worsened. He diagnosed chronic
cervicalgia with bilateral cervical radicular symptoms since May 11, 2012. On October 28, 2016
Dr. Patel maintained that the diagnosed cervical conditions should be accepted. However, he did
not describe the specifics of the May 11, 2012 lifting injury or explain sufficiently how this
incident caused the diagnosed cervical conditions four years later. While the opinion supporting
causal relationship does not have to reduce the cause or etiology of a disease or condition to an
absolute certainty, the opinion must be one of reasonable medical certainty, and not speculative
or equivocal in character. A medical opinion not fortified by medical rationale is of diminished
probative value.20 Neither report from Dr. Patel contains sufficient rationale explaining how the
May 11, 2012 work injury caused or aggravated the diagnosed conditions. His reports, therefore,
are of insufficient rationale to meet appellant’s burden of proof.
To establish causal relationship, a claimant must submit a physician’s report in which the
physician reviews the employment factors or incident identified as causing the claimed condition
and, taking these into consideration as well as findings upon examination, opines whether the
employment injury caused or aggravated the diagnosed conditions, and presents medical
rationale in support of his or her opinion.21 Moreover, the Board has long held that
contemporaneous evidence is entitled to greater probative value than later evidence.22
Rationalized medical evidence is evidence which relates a work incident or factors of
employment to a claimant’s condition, with stated reasons of a physician. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.23 The Board finds that appellant has not submitted sufficient rationalized
18

See C.L., Docket No. 16-1567 (issued May 19, 2017).

19

See J.M., Docket No. 15-1906 (issued January 7, 2016).

20

W.W., Docket No. 09-1619 (issued June 2, 2010).

21

D.E., 58 ECAB 448 (2007).

22

S.S., 59 ECAB 315 (2008).

23

C.O., Docket No. 10-0189 (issued July 15, 2010).

9

medical evidence supporting causal relationship between any of the claimed additional
conditions and the May 11, 2012 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish additional
diagnosed conditions of herniated discs at C5-6, C6-7, T2-3, and T3-4 and cervical disc
syndrome with radiculopathy causally related to the May 11, 2012 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 7, 2016 is affirmed.
Issued: December 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

